DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 4A and 4B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
	Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In [0030], change “second gas exhaust power device 172” to 				              -- second gas exhaust passage 172 --
Appropriate correction is required.

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 1, change “wherein an inlet of the gas exhaust passage is communicated with the barrier and exhaust zone” to -- wherein an inlet of the gas exhaust passage is in communication with the barrier and exhaust zone --
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al. (US 5,641,341) (hereinafter “Heller”) in view of Okuno et al. (US 2019/0195219 A1) (hereinafter “Okuno”).  
	Regarding Claim 1, Heller teaches of a reflow oven (Fig. 3), wherein the reflow oven comprises: 
	a heating zone (14) comprising a heating zone inlet (inlet on the left-hand side of zone (14) relative to Fig. 3) and a heating zone outlet (outlet of zone (14) adjacent to zone (20) as is shown in Fig. 3); 
	a cooling zone (16) comprising a cooling zone inlet (inlet of zone (16) adjacent to the outlet of zone (14) as is shown in Fig. 3) and a cooling zone outlet (outlet of zone (16) that is shown on the bottom of Fig. 3); 
	a barrier and exhaust zone (20) located between the heating zone outlet and the cooling zone inlet (as is shown in Fig. 3) (Note that in light of the specification a “barrier and exhaust zone” is being interpreted as a single zone that performs both barrier and exhaust functions. Zone (20) taught by Heller serves as a barrier zone between heating zone (14) and cooling zone (16) in addition to an exhaust zone that performs the function of, inter alia, collecting exhaust after the heating zone and directing the exhaust to filtering means (see at least Col. 3 lines 16-33 and Fig. 3). Thus, zone (20) taught by Heller constitutes a barrier and exhaust zone as claimed.); 	
	a gas exhaust passage (24), wherein an inlet of the gas exhaust passage is communicated with the barrier and exhaust zone (20) (see at least Col. 3 lines 16-33 and Fig. 3); and
	a gas exhaust power device disposed on the gas exhaust passage (the “blower” in zone (20) that is connected to passage (24) as is shown in Fig. 3 and powers exhaust through passage (24)) (see at least Col. 3 lines 16-43 and Fig. 3).
	Heller fails to explicitly teach of a detection device disposed on the gas exhaust passage that is used for detecting parameters of gas in the gas exhaust passage, wherein the parameters of the gas reflect a blockage condition of the gas exhaust power device. However, such configuration is known in the art. 
	Okuno discloses a relatable substrate processing apparatus (100) (see Figs. 1 and 2) that comprises a heating chamber (201) that feeds an exhaust passage (231) wherein a gas exhaust power device (“auxiliary pump 244”) is disposed on the exhaust passage (see at least [0026], [0041] and Fig. 2). Okuno teaches of disposing a detection device (“pressure sensor 245”) on the gas exhaust passage (231) that is connected to a control device (25) (see at least [0098] and Figs. 2, 3) and is used for detecting parameters of gas in the gas exhaust passage (such as “pressure” - see at least [0041] and Figs. 3-4), wherein the parameters of the gas reflect a blockage condition of the gas exhaust power device (“indication of clogging”) (see at least [0097]-[0098] and Figs. 2-4). Okuno teaches that such configuration is advantageous because it makes it “possible to inform a user of an indication of blocking of the exhaust pipe or an indication of stoppage of the pump rotor due to clogging of the pumps” by, inter alia, “generating an alarm” (see at least [0123]-[0124]) and because it enables the apparatus to carry out steps to resolve the blockage (via, at least, the “exhaust cleaning recipe” - see at least [0098] and [0102]).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the oven taught by Heller by disposing a detection device on the existing gas exhaust passage that is used for detecting parameters of gas in the gas exhaust passage, wherein those parameters can be used to reflect a blockage condition of the gas exhaust power device based on the teachings of Okuno. Doing so would have made it possible to inform a user of a potentially dangerous blockage condition and of initiating steps to resolve the blockage. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 2, Okuno also teaches of a control device (25), which would be used in the combined apparatus (see the rejection for Claim 1 above), communicatively connected with the detection device (see at least [0102] and Figs. 2-3) wherein the detection device is configured to send a detection signal to the control device, and the control device is configured to receive the detection signal sent by the detection device (see at least [0098], [0102]-[0103] and Figs. 2-5).

	Regarding Claim 3, Okuno also teaches that the control device (25) is communicatively connected with the gas exhaust power device (244) (via element (15) - see at least [0063]-[0064], [0098] and Fig. 3) and that the control device is configured to control the gas exhaust power device to turn on and turn off (via element (15) - see at least [0063]-[0064], [0098] and Fig. 3).

	Regarding Claim 4, Okuno also teaches of an audio or visual alarm device (“alarm”) communicatively connected with the control device (25) (see at least [0057], [0102] and Figs. 2-5), the control device being configured to control the audio or visual alarm device to send audio or visual information based on the received detection signal sent by the detection device (see at least [0057], [0102] and Figs. 2-5). 

Regarding Claim 8, Heller and Okuno teach the reflow oven of Claim 5 (see the rejection for Claim 5) but fail to explicitly disclose an embodiment wherein the detection device comprises a flow detection device for detecting quantity of flow of the gas in the gas exhaust passage. However, merely configuring the existing detection device to comprise a flow detection device as opposed to a pressure detecting device would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that specifically using a flow detection device as opposed to a pressure detecting device does not serve any advantage, particular purpose, or solve a stated problem since the specification discloses that either type of device will work equally as well and even claims both of the different configurations (Claim 8 vs. Claim 9). Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art of Okuno teaches that the detection device (245) comprises a pressure detecting device (see at least [0101], Fig. 2 of Okuno and the rejection for Claim 1 above) which the application discloses as being an acceptable alternative to a detection device that comprises a flow detection device. 
	Therefore, it would have been prima facie obvious to modify the combined apparatus of Heller and Okuno by configuring the existing detection device to comprise a flow detection device as opposed to a pressure detecting device since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 9, Okuno also teaches that the detection device (245) comprises a pressure detection device (“pressure sensor”) for detecting pressure of the gas in the gas exhaust passage (see at least [0101]-[0102] and Figs. 2-5).

	Regarding Claim 10, Heller also teaches that the gas exhaust power device comprises a vacuum generator, a fan or a pump (it comprises a “blower” which is a fan - see at least Col. 3 lines 16-43 and Fig. 3).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Heller and Okuno further in view of Nakamura et al. (US 7,914,595 B2) (hereinafter “Nakamura”).   
	Regarding Claim 5, Heller and Okuno teach the reflow oven of Claim 2 (see the rejection for Claim 2) but fail to explicitly teach of a heating device configured to heat the gas exhaust power device. 
	Nakamura discloses a relatable reflow furnace (Fig. 1) that comprises a gas exhaust power device (gas exhaust power device comprising elements 11, 12 and 16) disposed in a gas exhaust passage (15) (see at least Col. 5 lines 25-37 and Fig. 1). Nakamura teaches of disposing a heating device (18) around the gas exhaust power device (heating device (18) is disposed around at least element (11) of the gas exhaust power device as is shown in Fig. 1) and that it is advantageous to do so because it provides means for heating the exhaust such that condensation within the gas exhaust power device could be avoided or mitigated which extends the life of (at least) filter element (19) (see at least Col. 5 lines 25-45 and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined apparatus by disposing a heating device around the existing gas exhaust power device that is configured to heat the gas exhaust power device based on the teachings of Nakamura. Doing so would have provided means for heating the exhaust such that condensation within the gas exhaust power device could be avoided or mitigated which would extend the life of (at least) any downstream filter elements. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 6: Okuno teaches that “operation of each of the parts constituting the substrate processing is controlled by the controller” (see at least [0063]-[0064], [0098] and Fig. 3 of Okuno and note that control device (25) is a part of controller (240)) and Nakamura teaches of controlling a heating device, which would be used in the combined apparatus, to heat the gas exhaust power device (see the rejection for Claim 5 above). Thus, it follows that the combination of Heller, Okuno and Nakamura, which would be configured by the existing control device taught by Okuno to control all aspects of the apparatus, would necessarily be configured to control the heating device taught by Nakamura to turn on and turn off as claimed based on the existing detection signal provided by the detection device of Okuno (see at least [0063]-[0064], [0098] and Fig. 3 of Okuno and the rejection for Claim 5 above). 

	Regarding Claim 7, Nakamura also teaches that the heating device (18), which would be used in the combined apparatus, comprises an electric heating wire (see at least Col. 5 lines 25-37 and Fig. 1) and that the electric heating wire is arranged around the gas exhaust power device (heating device (18) is disposed around at least element (11) of the gas exhaust power device as is shown in Fig. 1) (see at least Col. 5 lines 25-37, Fig. 1 and the rejection for Claim 1 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bach et al. (US 2013/0309958 A1) is considered relevant to this application in terms of structure and use. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        6/8/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762